DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/01/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 16-30 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Palan on 01/22/2021.
The application claims have been amended as follows: 
16. A method for producing a steel molded body having a hub and an axially adjacent bell-shaped lower part, wherein an inner contour is introduced into the bell-shaped lower part by non-cutting shaping in a bulbous curved area, consisting of circumferentially alternately arranged cage raceways that are concave in the axial direction and ball raceways for receiving rolling elements, wherein a depth of the cage raceways is lower than that of the ball raceways, the method comprising the following successively performed steps:
[[forming, using at least one rotatable pressure roller, the hub from a rotating round blank with a thickness of the rotating round blank being reduced;]]
pressing, by at least one axially and radially moveable rotatable pressure roller, a plan area of [[the]] a round blank radially adjoining the hub onto moveable contour segments, having convex portions, of a rotating first inner contour tool to form a preform of the lower part [[using at least one having partially formed ball raceways and cage raceways on an inner contour of the perform; and
pressing the stationary preform against moveable contour segments of a second inner contour tool by a die consisting of partial dies, to fully form the cage raceways and ball raceways, wherein the second inner contour tool is fixed and the moveable contour segments of the second inner contour tool have convex portions for the fully forming of the cage raceways and the ball raceways.

Allowable Subject Matter
Claims 16-30 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for producing a steel molded body having a hub and an axially adjacent bell-shaped lower part, wherein an inner contour is introduced into the bell-shaped lower part by non-cutting shaping in a bulbous curved area, consisting of circumferentially alternately arranged cage raceways that are concave in the axial direction and ball raceways for receiving rolling elements, wherein a depth of the cage raceways is lower than that of the ball raceways, the method comprising the following successively performed steps:
pressing, by at least one axially and radially moveable rotatable pressure roller, a plan area of a round blank radially adjoining the hub onto moveable contour segments, having convex portions, of a rotating first inner contour tool to form a preform of the lower part having partially formed ball raceways and cage raceways on an inner contour of the perform; and
pressing the stationary preform against moveable contour segments of a second inner contour tool by a die consisting of partial dies, to fully form the cage raceways and ball raceways, wherein the second inner contour tool is fixed and the moveable contour segments of the second inner contour tool 
The best prior art, Iijima (US 5970776), teaches a cup shaped preform (Fig. 1, Element 16) which is introduced to a ball and cage raceway forming stationary die. Iijima does not teach that the cup shaped preform is formed by pressure rollers. However, Brinkkoetter (DE 102013106268 A1) teaches a pressure roller (Fig. 3, Element 5) forming a preform prior to introducing ball and cage raceways. The reference Iijima alone, or in combination, does not anticipate, or render obvious pressing a preform with a rotatable pressure roller which has the preform partially forming ball and cage raceways on an inner contour of the preform.

Regarding Claim 19, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a device for producing a steel molded body having a hub and an axially adjacent bell-shaped lower part, wherein an inner contour is introduced into the bell-shaped lower part by non-cutting shaping in a bulbous curved area, consisting of circumferentially alternately arranged cage raceways that are concave in the axial direction and ball raceways for receiving rolling elements, wherein a depth of the cage raceways is lower than that of the ball raceways, the device comprising: a first rotatable inner and a second fixed inner contour tool, which each comprise separate, radially forcibly movable contour segments for the embossment of the ball raceways and the cage raceways, and the first contour tool is assigned at least one radially and axially advanceable pressure roller and the second contour tool is assigned a radially advanceable die, wherein the moveable contour segments of the first contour tool have convex portions for forming the ball raceways and the cage raceways of the preform and the moveable contour segments of the second contour tool have convex portions for forming the ball raceways and the cage raceways of the lower part forming a final molded body, and at 
The best prior art, Iijima (US 5970776), teaches a cup shaped preform (Fig. 1, Element 16) which is introduced to a ball and cage raceway forming stationary die. Iijima does not teach that the cup shaped preform is formed by pressure rollers. However, Brinkkoetter (DE 102013106268 A1) teaches a pressure roller (Fig. 3, Element 5) forming a preform prior to introducing ball and cage raceways. The reference Iijima alone, or in combination, does not anticipate, or render obvious a first inner contour tool having convex portions for forming the ball raceways and the cage raceways of the preform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20130152652) teaches a rotatable and axially moveable pressure roller forming convex portions. (US 20100011830) which teaches a rotatable pressure roller forming convex portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/               Examiner, Art Unit 3725                                                                                                                                                                                         

/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725